DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 206024053).
Regarding claim 1, Wang teaches a sound output device (fig 4 & 5) comprising: an acoustic path (7) connecting a first space on a front surface of a driver unit (3, and area in front of 3) and an outside of a housing (as shown, 7 adjacent area outside of housing) including the driver unit separately from a second space on a back surface of the driver unit (area behind 3); and a microphone (4) disposed in the vicinity of an opening where the acoustic path is connected to the outside of the housing (as shown, 4 is adjacent opening of 7).
Regarding claim 2, Wang teaches the sound output device according to claim 1, wherein the acoustic path connects the first space and the outside separately from the second space (fig 4) while penetrating the driver unit and a portion of the second space (7 goes through area that would have been part of second space).
Regarding claim 3, Wang teaches the sound output device according to claim 1, wherein the acoustic path connects the first space and the outside separately from the second space without contacting the driver unit (7 is not in contact with 3).
Regarding claim 4, Wang teaches the sound output device according to claim 1, wherein the second space includes a third space connected to the back surface of the driver unit (portion directly behind driver is an unnamed sub-section, fig 4), and the acoustic path connects the first space and the outside separately from the third space and the second space (7 not connected to space behind 3 or its unnamed sub-section, fig 4).
Regarding claim 5, Wang teaches the sound output device according to claim 1, wherein in the acoustic path, an area of an end connected to the outside and an area of an end connected to the first space are substantially equal to each other (substantially uniform width path 7, fig 4).
Regarding claim 6, Wang teaches the sound output device according to claim 1, wherein in the acoustic path, an area of an end connected to the outside is larger than an area of an end connected to the first space (steeper angled opening inherently slightly wider than the other end, fig 4).
Regarding claim 7, Wang teaches the sound output device according to claim 1, wherein the microphone is disposed in the vicinity of the opening on a surface of the housing (4 near 7, fig 4).
Regarding claim 11, Wang teaches the sound output device according to claim 1, wherein the housing is shaped such that the first space is opened in a direction of the front surface of the driver unit (space in front of driver 3, fig 4).
Regarding claim 12, Wang teaches the sound output device according to claim 1, wherein the housing is shaped such that an opening having a smaller area than an area of the front surface of the driver unit is disposed in a direction of the front surface of the driver unit in the first space (bottom end of acoustic path 7 is smaller area than driver 3, fig 4).

Allowable Subject Matter


Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651